Citation Nr: 0609322	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  03-21 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for residuals of 
exposure to asbestos.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

T. Francesca Craft, Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to November 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 RO decision that denied 
service connection for bilateral hearing loss and residuals 
of exposure to asbestos.


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish all claims decided herein; all reasonable 
development necessary for the disposition of the instant case 
has been completed.

2.  Competent evidence shows that the current bilateral 
hearing loss disability is causally related to the veteran's 
active service.

3.  There is no competent evidence establishing that the 
veteran has residuals of asbestos exposure to include 
asbestosis that is related to service.


CONCLUSIONS OF LAW

1.  Service connection for a bilateral hearing loss 
disability is warranted.   38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2005).

2.  Service connection for residuals of exposure to asbestos 
is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  In this regard, the record shows 
that the RO sent VCAA notice in November 2001 (regarding his 
claim for asbestosis), two months before the initial rating 
decision.  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  The RO sent additional VCAA notices in July and 
October 2004, and June 2005.  Collectively, the VCAA notices 
comply with all four requirements in 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), in that the letters (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claims; (2) inform the 
claimant about the information and evidence the claimant is 
expected to provide; (3) inform the claimant about the 
information and evidence that VA will attempt to provide on 
his behalf; and (4) request the claimant provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim for service connection of 
residuals of exposure to asbestos, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  Although the Board concludes 
that a fair preponderance of the evidence is favorable to the 
veteran's claim for service connection for bilateral hearing 
loss, the Board finds any notice defect with respect to 
effective date and initial rating to be harmless because the 
Board is granting the benefit sought by the appellant and the 
Board's decision addresses neither the effective date nor the 
initial rating.

The Board concludes that the discussions in the January 2002 
rating decision, the July 2003 Statement of the Case (SOC), 
and the April 2005 Supplemental Statement of the Case (SSOC) 
adequately informed the veteran of the information and 
evidence needed to substantiate his claims.  He was advised 
that VA would assist him in obtaining government or private 
medical or employment records, provided that he sufficiently 
identified the records sought and submitted releases as 
necessary.  The Board finds that these documents show that 
the appellant was notified of the evidence needed to 
substantiate the claims addressed in this decision and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records unless 
destroyed or unavailable, and the veteran indicated in July 
2005 that he had no further information or evidence.  Under 
well established caselaw, when service medical records are 
presumed destroyed, the Board has a heightened duty to 
consider applicability of the benefit of the doubt rule, to 
assist the claimant in developing the claim, and to explain 
its decision.  Russo v. Brown, 9 Vet.App. 46 (1996); O'Hare 
v. Derwinski, 1 Vet.App. 365 (1991).  In this matter VA 
obtained a NA Form 13055 from the veteran, which it forwarded 
to the National Personnel Records Center (NPRC) and made a 
subsequent request for sick/morning reports, using the 
organization identified on the DD Form 214.  The search was 
negative.  The medical evidence is sufficient to resolve the 
issues in this case; there is no further duty to provide a 
medical examination or opinion.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  The veteran was afforded an 
examination to determine the nature of his hearing loss and 
respiratory disabilities.  The Board finds that in the 
absence of any competent evidence of any abnormal findings 
indicative of or attributed to an injury or chronic disease, 
including asbestosis, during service or for many years 
thereafter, and with no competent evidence that suggests a 
nexus between this disease and any remote incident of 
service, including exposure to asbestos, an additional 
medical opinion is not warranted with respect to the claim 
for service connection for residuals of exposure to asbestos.  
Id; see also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003); compare Duenas v. Principi, 18 Vet. App. 512 (2004).  

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claims, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to the claims.  Thus, no additional assistance or 
notification to the appellant is required based on the facts 
of the instant case, there has been no prejudice to the 
appellant that would warrant a remand, and his procedural 
rights have not been abridged.  Bernard v. Brown, 4 Vet. App. 
384 (1993).

Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303. Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic disorders, such as sensorineural hearing 
loss, service connection may be granted on a presumptive 
basis if the disease is manifested to a compensable degree 
within one year following service discharge.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

When, after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.102 (2005).

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes:  the veteran's 
contentions as presented in written statements and testimony 
from two hearings, private treatment reports and records, VA 
treatment records from 2002 to 2004, and VA examination 
reports.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) 
(the law requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

Bilateral Hearing Loss

A review of the record indicates that service connection for 
bilateral hearing loss is warranted because there is 
competent evidence to show the veteran's current hearing loss 
disability began during his active service or is otherwise 
related to it.  As previously noted, the veteran's service 
medical records have presumably been destroyed.  Establishing 
"direct" service connection for a disability not clearly 
shown in service requires evidence sufficient to show (1) the 
existence of a current disability; (2) the existence of a 
disease or injury in service; and (3) a relationship or 
connection between the current disability and a disease 
contracted or an injury sustained during service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  The results of current medical 
evidence, to include an April 2002 VA audiological 
examination meet the criteria for a disability due to 
impaired hearing in every respect.  38 C.F.R. § 3.385 (2005).  
The examination report reflects diagnoses of mild to profound 
sensorineural hearing loss  to the left ear and a moderate to 
profound sensorineural hearing loss to the right ear at or 
above 1000 Hertz (Hz) with poor discrimination scores.  
Accordingly, the first element of the veteran's claim is 
shown clearly.  38 C.F.R. § 3.385.

With regard to the second element (existence of a disease or 
injury in service), it is noted that the veteran's statements 
and testimony are to the effect that he was exposed to 
excessive noise while performing his duties as an anti-
aircraft artillery gun crewman.  He specifically related that 
he had hearing loss after an inservice exercise involving 
artillery fire.  His DD Form 214 confirms his duty title, and 
such duty is entirely consistent with excessive noise 
exposure.  

The third and final element of proof is provided by the VA 
examiner, who opined that the veteran's history and physical 
were strongly consistent with noise-induced hearing loss.  
Although the examiner conceded that he was not able to 
"precisely" quantify the degree of hearing loss from 
service versus post-service, it is clear nonetheless, that he 
attributed some degree of hearing loss to service.    

In sum, there is an approximate balance of negative and 
positive evidence in this matter.  Giving the veteran the 
benefit-of-the-doubt, service connection for bilateral 
hearing loss is warranted.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  

Residuals of Exposure to Asbestos

The evidence in this matter fails to demonstrate that service 
connection for residuals of exposure to asbestos is 
warranted.  

The Court has held that to comply with the statutory 
requirements of 38 U.S.C. § 7104(d) to provide "reasons or 
bases" for its decisions, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the veteran.  Eddy v. Brown, 9 Vet. 
App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); 
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The United 
States Court of Appeals for the Federal Circuit (hereafter 
Federal Circuit) has held that the Board as "an expert 
administrative board, is the only proper tribunal to find the 
contested facts in veterans cases."  Elkins v. Gober, 229 F. 
3d 1369 (2000).  The Federal Circuit found further that the 
Board has "the authority to discount the weight and probity 
of evidence in the light of its own inherent characteristics 
and its relationship to other items of evidence."  Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Madden 
Court emphasized the "considerable body of law imposing a 
duty on the Board to analyze the credibility and probative 
value of evidence sua sponte when making its factual 
findings."  Id.  

Beginning with the issue of current disability, the medical 
evidence includes an August 1999 X-ray study that noted that 
interstitial changes were consistent with a clinical 
diagnosis of asbestosis.  (Emphasis added.)  The Board notes 
that this diagnosis appears to be isolated and is of 
questionable probative value.  Asbestosis is not shown as a 
confirmed, current diagnosis anywhere else in the record, 
i.e. it is inconsistent with all other findings.  In this 
matter, the Board finds the veteran's private treatment 
records and the VA compensation examination report to be more 
credible, and therefore, more probative of the nature of his 
respiratory illness.  The veteran apparently underwent 
treatment for shortness of breath by G.C., M.D. from 1992 to 
2001.  His private treatment notes show a diagnosis of 
chronic obstructive pulmonary disease (COPD) in August 2001, 
but no diagnosis of asbestosis.  The VA examiner in April 
2002, found that the veteran's chest x-ray and pulmonary 
function tests were normal; consequently, he acknowledged 
only a history of asbestos exposure, but made no diagnosis of 
asbestosis.  It is also notable that the history of asbestos 
exposure was not attributed to military service.  More 
current private treatment records also acknowledge a 
"previous diagnosis of asbestosis which is asymptomatic," 
but show COPD only as a current diagnosis in the most current 
notes, dated in October 2004.  VA outpatient records include 
a diagnosis of respiratory abnormality NOS (not otherwise 
specified), but no diagnosis of asbestosis.  

The Board also notes that the circumstances surrounding the 
August 1999 examination are unique, as the examination 
appears to have been arranged by attorneys seeking clients 
for a class action lawsuit involving plaintiff-sufferers of 
asbestos-related diseases.  Although the veteran's testimony 
suggested that his representative in this matter set up the 
examination, the record reflects the examination was done two 
years before the veteran ever filed his claim or signed a 
power of attorney appointing his representative."  The Board 
finds the treatment records dated after 1999 and the VA 
compensation examination report to be more probative 
regarding the nature and etiology of the veteran's 
respiratory complaints.  As previously noted, these records 
do not reflect a diagnosis of asbestosis but rather show 
other respiratory problems.  As there is no credible medical 
evidence of a current asbestosis disability, service 
connection for that disability is not warranted.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (absent proof of present 
disability there can be no valid claim).

In the alternative, if the August 1999 diagnosis of 
asbestosis was found competent and dispositive, the fact 
remains that there is no evidence of record that the veteran 
was exposed to asbestos in service.  The veteran's contends 
that he was exposed to asbestos during active service while 
living in a Quonset hut in Alaska.  His testimony indicates 
that the huts were insulated with fiberglass and they were 
always dusty.  He attributes his asbestosis to this exposure, 
but his opinion has little probative value in this matter as 
causative factors of a disease amount to a medical question 
and only a physician's opinion would be competent evidence.  
Gowen v. Derwinski, 3 Vet. App. 286, 288 (1992).  The only 
medical evidence regarding etiology is the August 1999 
report, which references a history of asbestos exposure from 
1958 to 1984 during the veteran's post-service civilian 
employment not service.  It is also notable that there is no 
mention of asbestos exposure during the veteran's military 
service.

In sum, a current diagnosis of asbestosis has not been 
established by a  preponderance of the evidence and the only 
available medical evidence does not relate asbestosis to 
service.  Rather, the medical evidence relates the diagnosis 
to post-service events.  Consequently, the benefit of the 
doubt doctrine is not for application and service connection 
for residuals of asbestos exposure is not warranted.  38 
U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49 (1990); Ortiz, 274 
F. 3d 1361 (Fed. Cir. 2001).  




ORDER

Service connection for bilateral hearing loss is granted.

Service connection for residuals of exposure to asbestos is 
denied.



____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


